UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1247


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SAMIH FADL JAMMAL,

                 Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:12-cv-07925)


Submitted:    May 19, 2015                     Decided:    June 9, 2015


Before KEENAN and     HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samih Fadl    Jammal, Appellant Pro Se.    Jessica Dawgert, J. Max
Weintraub,    UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; John     Fulton Gianola, Assistant United States Attorney,
Charleston,   West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samih      Fadl   Jammal       appeals       the      district    court’s     order

granting      the    Government’s         motion      for     summary    judgment     and

canceling     Jammal’s       certificate        of    naturalization.          We   have

reviewed the record and Jammal’s arguments on appeal and find no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court. *             United States v. Jammal, No. 3:12-cv-

07925 (S.D.W.Va. filed Feb. 9, 2015 & entered Feb. 10, 2015).

We   deny   Jammal’s        motion   to    strike      the    Government’s      response

brief.      We dispense with oral argument because the facts and

legal     contentions       are   adequately         presented     in   the   materials

before    this      court   and   argument      would       not   aid   the   decisional

process.

                                                                                AFFIRMED




      *
       Because we conclude that the district court correctly
determined that the Government was entitled to judgment as a
matter of law on the ground that Jammal committed unlawful acts
that adversely reflected upon his moral character during the
required statutory period, we need not reach the district
court’s alternate ground that Jammal committed acts constituting
a crime involving moral turpitude during the statutory period.



                                            2